Sanderson, J.
The plaintiff is seeking to recover for services rendered the defendant as housekeeper, and for *12other services, covering a period of six years. The jury found for the plaintiff. The exceptions relate to the admission of evidence.
The judge, subject to the defendant’s exception, permitted the plaintiff, in cross-examination of the defendant, to show that, in March, 1924, after he had been notified by the plaintiff’s attorney of her claim and before action was brought, he had conveyed his home to the woman who later became his wife. A certified copy of the deed was admitted in evidence. The defendant worked for wages and his only other income was the rent from one suite in the house he occupied, and $100 a year which he received from a fraternal organization. The plaintiff testified that after this conveyance, when she told the defendant that he would hear from her claim soon, he said “You are too late.”
Upon the evidence introduced, the jury could infer that the house constituted all of the defendant’s attachable property, and that it was voluntarily conveyed to avoid an attachment by the plaintiff. Portland Gas Light Co. v. Ruud, 242 Mass. 272, 275. The testimony objected to was competent. It had some tendency to show that the défendant was “conscious of liability and endeavored to escape from it.” Banfield v. Whipple, 10 Allen, 27, 31. The fact that a promise to marry is a good consideration for a conveyance is immaterial, because there was no evidence to prove that such a promise was the consideration for the conveyance.
An exception was saved to the admission of a conversation between the defendant and Mrs. Leonard, a sister of both parties. A part of this conversation — to the effect that Mrs. Leonard said that the plaintiff would bring an action against the defendant and take the house from him for wages, with his reply, “She can’t do it. The house don’t belong to me” — was competent. The jury could have found that when the defendant was thus spoken to by his sister about the plaintiff’s claim he would have denied that he owed her anything if that were true, but instead of that the ownership in some one else was stated as the reason why the house could not be taken in satisfaction of her claim. This reply *13could have been found to be an implied admission of liability. Boston & Worcester Railroad v. Dana, 1 Gray, 83. Proctor v. Old Colony Railroad, 154 Mass. 251. Warner v. Fuller, 245 Mass. 520, 528. The competency of the evidence did not depend upon the state of the title to the house at the time the statement was made. Inasmuch as the objection was to the conversation as a whole and there was no motion to strike out any part of it, the question, whether some parts of it were incompetent, need not be considered. Smith v. Duncan, 181 Mass. 435.

Exceptions overruled.